Title: From George Washington to George Clinton, 8 February 1781
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters New Windsor Febry 8 1781
                        
                        I have been duly honored with Your Excellency’s favor of the 31st of January. I have also conversed with your
                            Brother, on the temper & disposition of the Troops of New York, and from his representation, am led to expect the
                            discontents among them, which were so happily suppressed, will not revive again.
                        With respect to the mode your Excellency recommends for employing the Invalids of the New York line, I have
                            the honor to observe, that altho the forming these Men into a Compy under Supernumerary Officers Might be attended with
                            some good consequences, Yet I conceive (besides being contrary to the spirit of the late establishment of the Army, by
                            which  all Independt Corps are reduced); it would not, on every consideration, be an eligible
                            Measure.
                        If the Men are proper subjects for the Corps of Invalids they are not to be discharged on any pretext
                            whatever. If they are so entirely useless as to be discharged, and are reenlisted by any Recruiting Officer; by the
                            pointed orders on that subject, he will inevitably incur the loss of all the expence & bounty paid to such
                            Recruits. I will only add, that from long experience, I have almost invariably found Independent Corps to be such an
                            imposition upon, & Moth to the Public, that I cannot consent to give any countenance to the revival of them. I have the
                            honor to be With great esteem & respect Your Most Obedt Servt
                        
                            Go: Washington
                        
                    